Pennington, J.
— The cause below was a forcible entry and detainer. The judgment rendered by the justice, was a judgment of guilty, instead of a judgment of restitution, and comes within the case of Weller v. Pai'ks, decided last term(b); the judgment must therefore, be reversed. This being the case, it saves the necessity of investigating and considering the seventeen errors assigned by the counsel for the plaintiff in certiorari.
It is the opinion of the Court, that this judgment be Reversed.

 Ante. 661.